Citation Nr: 0523096	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  01-09 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a nervous disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served with the United States Army Reserve from 
July 1976 to July 1988, with a period of active duty from 
September 1976 to September 1979.  

The issue of entitlement to service connection for a nervous 
disorder was previously denied by Department of Veterans 
Affairs (VA) rating decisions of June 1980, May 1981, and 
February 1995.  The veteran did not appeal those decisions 
within one year of notification thereof.  Subsequently, in a 
rating action of August 1998, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a mental disorder.  And the 
veteran did not appeal that decision, either, within one year 
of being notified of it in August 1998.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2000 
rating decision, by the Atlanta, Georgia, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for a nervous disorder.  
The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in February 2001.  A 
transcript of that hearing is of record.  He testified at 
another personal hearing before a DRO in April 2002.  A 
transcript of that hearing is also of record.  

The case was received at the Board in January 2003.  In 
February 2003, the Board determined that further development 
was required and undertook additional development pursuant to 
38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a)(2) (2003) 
is inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in April 2004, the Board remanded the case to 
the RO for further development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in February 2005.  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
and denied it on the merits in its September 2002 
supplemental statement of the case (SSOC).  However, the 
Board must initially determine whether new and material 
evidence has been received regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has 
been characterized as noted on the title page.  

In a statement in support of claim (VA Form 21-4138), dated 
in January 2003, the veteran indicated that he desired to 
appear at a hearing before the Board in Washington, D.C.  By 
letter dated in August 2003, the veteran was informed that he 
was scheduled to appear before a Member of the Board on 
January 13, 2004.  Of record is VA Form 21-4138, dated 
January 5, 2004, wherein the veteran reportedly explained 
that he was unable to attend the Board hearing, and requested 
that his hearing be rescheduled.  The veteran was then 
scheduled for a Board hearing to be held on March 5, 2004, 
and the veteran was so notified.  However, the veteran failed 
to appear for the hearing, and has offered no explanation for 
his absence.  Therefore, the Board will adjudicate the appeal 
as if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).  


FINDINGS OF FACT

1.  In an unappealed decision of August 1998, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a nervous disorder, on the basis that 
new and material evidence had not been submitted to warrant 
reopening the claim.  

2.  The evidence received subsequent to the August 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material because it does not bear directly and substantially 
on the issue on appeal, that being whether the veteran has a 
nervous disorder that had its onset during service, and it 
need not be considered in order to fairly decide the merits 
of his claim.  


CONCLUSION OF LAW

The evidence received since the August 1998 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim for service connection for a nervous disorder, is not 
new and material; therefore, this claim cannot be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claim in letters dated in March 
2000, March 2001, and May 2004.  He was also notified by the 
rating decisions of August 2000; the statement of the case 
dated in November 2001; and the supplemental statements of 
the case (SSOCs) dated in September 2002 and February 2005.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issue addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in the above-cited letter was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

In this regard, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  Under 
the circumstances of this case, the Board finds that the 
intent and purpose of the VCAA were satisfied by the notice 
given to the veteran, and he was not prejudiced by any defect 
in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claims at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  

During the course of this appeal, the RO has obtained and 
reviewed all medical and other evidence cited by the veteran 
as relevant to his claim either has been obtained or, if not, 
is unobtainable.  As a means of obtaining additional medical 
records (SMRs) the veteran cited as supportive of his claim, 
the RO contacted the National Records Processing Center 
(NPRC) in St. Louis, Missouri, which is a military records 
repository.  However, by letter dated in September 2002, NPRC 
indicated that there were no medical records on file for the 
veteran.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The service medical records are negative for any complaints, 
findings or diagnosis of a nervous disorder.  

VA outpatient treatment reports, dated in February 1980, 
indicate that the veteran was seen in a clinic for complaints 
of chest pain ever since he went on a field trip in service 
in 1978; he was treated with Mylanta and Maalox.  The veteran 
also reported problems with diarrhea when excited and frontal 
headaches when he becomes upset over a situation.  The 
veteran noted that his problems started when he was forced to 
go on a field trip in service while his wife was pregnant.  
Following an evaluation, the pertinent diagnosis was multiple 
somatic complaints and adjustment problem.  

By a rating action in June 1980, the RO denied the veteran's 
claim for service connection for a nervous disorder; this 
decision was based on a finding that a nervous disorder was 
not shown by the evidence of record.  

Medical evidence of record, dated from March 1980 to February 
1981, reflects treatment for a nervous disorder.  During a 
clinical visit in April 1980, the veteran complained of 
anxiety, insomnia, and nightmares.  Following an evaluation, 
the impression was that the veteran was seeking disability 
status, but he had not treatable problem at the time of the 
examination.  In September 1980, the veteran was diagnosed 
with anxiety.  The report of a VA neuropsychiatric 
examination, conducted in February 1981, reflects a diagnosis 
of depressive reaction.  

By a rating action in May 1981, the RO denied the veteran's 
claim for service connection for a nervous disorder, 
diagnosed as depressive reaction; this decision was based on 
a finding that the medical evidence of record did not show 
that a nervous disorder was incurred in or aggravated by 
military service.  

In June 1981, the veteran was admitted to a VA hospital with 
complaints of chest pain in the precordian associated with 
anxiety.  The impression was anxiety neurosis.  VA outpatient 
treatment reports, dated from July 1984 to June 1985, reflect 
evaluation and treatment for several unrelated physical 
disabilities.  These records do not reflect any complaints or 
treatment for a nervous disorder.  Private treatment reports, 
dated from July 1990 to May 1994, reflect treatment for a 
nervous disorder, diagnosed as adjustment disorder, NOS.  

By a rating action, dated in February 1995, the RO confirmed 
the previous denial of the veteran's claim for service 
connection for depressive reaction with anxiety.  
Subsequently, in an August 1998 rating action, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a mental condition.  

Received in February 2000 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested to reopen 
his claim of entitlement o service connection for a nervous 
disorder.  Submitted in support of the veteran's claim were 
private treatment reports, dated from January 1994 to May 
2000, reflecting evaluation and treatment for several 
disabilities, including a nervous disorder.  Following an 
evaluation in January 1994, the veteran was diagnosed with 
depressive disorder NOS.  During a clinical visit in May 
1996, the veteran complained of depression and paranoia.  The 
impression was adjustment disorder, NOS.  Received in July 
2000 were VA outpatient treatment reports, dated from 
February 1999 to July 2000, which show that the veteran 
continued to receive follow up evaluation for several 
unrelated disabilities.  

Additional VA treatment reports, dated from June 2000 to 
February 2001, reflect ongoing clinical evaluation and 
treatment for a psychiatric disorder variously diagnosed.  
The veteran was seen for an intake evaluation in July 2000, 
at which time he stated that he was depressed; he noted that 
his depression was related to his receiving an Article 15 in 
1978.  The veteran indicated that he had been receiving 
treatment at the VAMC, but nothing has been done.  The 
veteran explained that he had been granted a pass and went on 
leave; a general inspection was conducted during his absence.  
The veteran noted that he received an Article 15 because he 
was not present during the inspection.  Following a mental 
status examination and psychological testing, the veteran was 
diagnosed with depressive disorder, NOS, and antisocial 
personality traits.  In August 2000, the veteran was given a 
diagnosis of major depressive disorder, recurrent.  A January 
2001 outpatient treatment report reflects a diagnosis of 
PTSD.  In February 2001, the veteran was diagnosed with 
atypical depression.  

At his personal hearing in February 2001, the veteran 
testified that he had experienced problems with nerves, 
stomach and chest ever since his discharge from military 
service in September 1979.  The veteran indicated that he was 
hospitalized and treated for anxiety, insomnia, and 
nightmares within a few months after his discharge from 
service; he noted that he spent approximately 17 days 
inpatient at the VA Medical Center in Tuskegee for treatment 
of chest pains associated with anxiety in June 1980.  The 
veteran reported being attached to Headquarters in May 1979 
when he began hallucinating and blacked out during maneuvers; 
he was told that he was medivaced to a Pensacola Hospital, 
and was told that he had chest pains and was very nervous.  
The veteran also reported being the subject of an Article 15 
procedure as a result of his mental problems.  

Received in July 2001 were additional service medical 
records, including the July 1976 enlistment as well as the 
September 1979 separation examination, all of which were 
negative for any complaints or findings of a psychiatric 
disorder.  Of record is a report from the Lawrence Joel Army 
Health Clinic in Ft. McPherson, Georgia, dated in October 
2001, indicating that there were no medical records on file 
for the veteran.  

At his personal hearing in April 2002, the veteran reiterated 
his contentions; he maintained that he was hospitalized for a 
nervous disorder in the summer of 1979 while assigned to a 
base in Pensacola, Florida.  

Of record is a VA progress note, dated in February 2004, 
indicating that the veteran had chronic depression that 
required occasional inpatient hospitalization for acute 
stabilization.  It was noted that the veteran's depression 
was diagnosed in the late 1980's, at which time he began 
receiving psychiatric treatment and was started on 
psychotropic medications.  Subsequently received VA treatment 
records, dated from February 2004 to February 2005, reflect 
ongoing evaluation and treatment for several disabilities, 
including a psychiatric disorder, diagnosed as atypical 
depressive disorder.  


III.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the new regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for a nervous disorder was 
received prior to that date, in February 2000, those new 
regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Legal Analysis.

In this case, as previously noted, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for a nervous disorder in September 1998.  The evidence 
received subsequent to September 1998 consists of private 
treatment reports and VA medical records.  These records 
reveal treatment for several disabilities, including a 
psychiatric disorder, variously diagnosed as adjustment 
disorder and atypical depression.  The Board concludes that 
some of the medical evidence is arguably new because it was 
not before the RO when it denied service connection for a 
nervous disorder in September 1998.  While new, the evidence 
is not material because it does not indicate that the 
veteran's currently diagnosed psychiatric disorder is related 
to any incident of service.  

The new medical records reflect current treatment and 
diagnosis of a nervous disorder without any indication that 
the nervous disorder was incurred in service.  There is no 
additionally received medical evidence, which indicates or 
even suggests that any currently diagnosed nervous disorder 
is etiologically related to the veteran's period of service.  
The Court has held that medical evidence, which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The additional medical evidence is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The evidence received since the September 1998 denial also 
includes the veteran's testimony and personnel records from 
the NPRC, which reflects that that the veteran was 
transferred to a particular unit in August 1979, and the 
records indicate that the veteran did receive an Article 15 
in July 1979.  This evidence can be considered "new" in that 
it was not of record at the time of the September 1998 RO 
decision.  However, the personnel records do not reflect any 
hospitalization or treatment for a nervous disorder during 
service.  Thus, this evidence is not material because it does 
not bear substantially upon the specific matter under 
consideration with the service connection claim.  

The new evidence does not tend to prove that the veteran 
currently has a nervous disorder, which is related to his 
period of active military service.  Therefore, the new 
evidence is not "material" evidence that must be considered 
by adjudicators in assessing the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2004).  Accordingly, the Board concludes 
that because evidence that is both new and material has not 
been introduced into the claims file since the September 1998 
denial, the claim of entitlement to service connection for a 
nervous disorder may not be reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2004).  

Finally, the Board points out that any testimony offered by 
the veteran, as well as lay statements made by the veteran to 
the effect that he suffers from a nervous disorder as a 
result of his service in the military are insufficient to 
reopen his claim under 38 U.S.C.A. § 5108 (West 2002).  
Essentially the same contentions were made at the time of the 
prior decision, so merely reiterating them now, many years 
later, is not new evidence.  See, e.g., Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, it is now well-established 
that a layperson without medical training, such as the 
veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  So in the absence of any evidence referable to a 
nervous disorder related to military service, to otherwise 
support the petition, the Board must conclude that new and 
material evidence sufficient to reopen the claim has not been 
submitted.  

In short, the veteran has not submitted competent evidence 
which serves to link his current nervous disorder to military 
service.  The evidence that has been presented since 
September 1998 does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2004).  
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
nervous disorder is unsuccessful.  The recently received 
evidence not being both new and material, the claim of 
service connection for a nervous disorder is not reopened and 
the benefit sought on appeal remains denied.  





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a nervous disorder 
is not reopened and the benefit sought on appeal is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


